DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. There are a total of 20 claims and claims 1-20 are pending.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

The abstract of the disclosure is objected to because it contains a phrase that can be implied (“The technology disclosed relates to a motion sensory and imaging device …”). 
Appropriate correction is required. Also see MPEP 608.01(b), Paragraph C – “Language and Format”.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use generic placeholders in place of “means”, and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses means plus functional languages without reciting sufficient structures to perform the recited function and the generic placeholders are not preceded by a structural modifier. Such claim limitation(s) is/are: “a controller coupled to the imaging sensors to control operation thereof” in claim(s) 1-17, 20.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth a controller” is denoted by reference numeral 302 (Fig. 3) with the function of controlling the function of the system as disclosed in P18, [0053], where it discloses that a video display controller implemented by a processor 302 and memory 304 which is responsible for image-processing and motion capture functionality. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a claim which is not enabling.  The claim does not enable one of ordinary skill in the art to practice the invention without undue experimentation, which is/are critical or essential to the practice of the invention but not included in the claim(s). 
Claim 1 recites “a plurality of imaging sensors including infrared and visible light sensing pixels” and in a later recitation it recites “the wearable device … captures imaging information of the hand, separates infrared and visible imaging information”. The original disclosure, in every instance, requires that a plurality of illumination sources be implemented in the system to project both visible and infra-red lights on the user hand in order for the imaging sensors to capture both visible and infra-red image information and later separate those image information for determining the gesture information. For example, original disclosure paragraphs [0005], [0028]-[0029], [0031], [0036] and Figs. 1, 2, 5 depict plurality of illumination sources for the system to work the way it is disclosed. It is understood that the user hand can reflect visible ambient light from the environment, but it is not clear how it reflects infrared light from the ambient environment where there is no infrared light source. Therefore, the claimed limitation fails to include essential elements from the original disclosure in order to make the claimed system functional. See MPEP Section 2164.08(c) for details. Similar issue exists in 

The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112, second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a plurality of imaging sensors including infrared and visible light sensing pixels” and in a later recitation it recites “the wearable device … captures imaging information of the hand, separates infrared and visible imaging information”. It is not clear how the hand of a user reflects both visible and infrared lights for the wearable device to capture and separate infrared and visible imaging information without a source of illumination that emits and projects infrared light on to the hand of the user. It is understood that the hand can reflect visible ambient light from the environment, but it is not clear how it reflects infrared light from the ambient environment where there is no infrared light source. This ambiguity in the claim limitations has created indefiniteness in interpreting the actual scope of the claim. Similar issue exists in independent claims 18 and 19. All the other claims are rejected because of their direct or indirect dependency on the rejected base claims.

Claim 17 recites the limitation “the illumination sources". However, the preceding claim 1, upon which claim 17 is dependent on does not have any recitation of “illumination sources”. There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,880,537 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.

Claims 1, 18, 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 18 and 19 respectively of U.S. Patent No. 10,880,537 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 1 of the instant application is rejected on the ground of nonstatutory obvious type double patenting as being unpatentable over claim 1 of Patent 10,880,537 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the following table describes the double patenting rejection basis of claim 1 between the instant application and the patent.

17133616 (Instant Application)
10,880,537 B2 (Patent)

Claim 1
Claim 1

A wearable device, including:
A wearable device, including:
2
a plurality of imaging sensors including infrared and visible light sensing pixels arranged to provide stereoscopic imaging information for a scene being viewed including a hand of a user wearing the device; and
a plurality of imaging sensors including infrared and visible light sensing pixels arranged to provide stereoscopic imaging information for a scene being viewed including a hand of a user wearing the device;
3

a plurality of illumination sources arranged about the imaging sensors; and
4
a controller coupled to the imaging sensors to control operation thereof;
a controller coupled to the imaging sensors and illumination sources to control operation thereof;
5
wherein the wearable device blocks the scene being viewed including a hand of a user wearing the device from being viewed through the wearable device and captures imaging information of the hand, separates infrared and visible imaging information and determines a gesture information from infrared imaging information and provides a live video feed from the visible imaging information through a presentation interface, whereby the user wearing the device is blocked from viewing real world surroundings of the user except for the live video feed that is presented to the user wearing the device.
wherein the wearable device blocks the scene being viewed including a hand of a user wearing the device from being viewed through the wearable device and captures imaging information of the hand illuminated by the illumination sources, separates infrared and visible imaging information and determines a gesture information from infrared imaging information and provides a live video feed from the visible imaging information through a presentation interface, whereby the user wearing the device is devoid of real world information surrounding the user except the at least a near real time pass-through of imaging information provided that is provided to the user wearing the device.


The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the instant application are claiming common subject matter, as follows: 
bold italics text. Although, the instant application claim is a bit broader than the patent claim, however, a close review reveals that all the limitations of the instant application claim are directly or indirectly recited in the patent. Therefore, the instant application claim 1 as a whole is not patentably distinct from the patent claim 1.

Similarly, claim 18 of the instant application, which is a method claim of the corresponding method claim 18 of the Patent application, is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18 of U.S. Patent No. 10,880,537 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
	
Similarly, claim 19 of the instant application, which is a non-statutory CRM claim of the corresponding non-transitory CRM claim 19 of the Patent application, is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19 of U.S. Patent No. 10,880,537 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.

All the rest of the claims of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over combination of claims 1-20 of U.S. Patent No. 10,880,537 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. “GESTURE-BASED AUTOMOTIVE CONTROLS” – Hobbs et al., US PGPub 2013/0261871 A1.
2. “COORDINATE-SYSTEM SHARING FOR AUGMENTED REALITY” – Latta et al., US PGPub 2013/0194304 A1.
3. “FUSING VIRTUAL CONTENT INTO REAL CONTENT” – Flaks et al., US PGPub  2012/0092328 A1.
4. “OPACITY FILTER FOR SEE-THROUGH HEAD MOUNTED DISPLAY” – Bar-Zeev et al., US PGPub 2012/0068913 A1.
5. “METHOD SYSTEM AND SOFTWARE FOR PROVIDING IMAGE SENSOR BASED HUMAN MACHINE INTERFACING” – Givon et al., US PGPub 2011/0163948 A1.
6. “INPUT DEVICE AND ITS METHOD” – Yamashita et al., US PGPub 2009/0167682 A1.
7. “Augmediated reality system based on 3D camera selfgesture sensing” - Raymond Lo, Alexander Chen, Valmiki Rampersad, Jason Huang, Han Wu, Steve Mann;  2013 IEEE International Symposium on Technology and Society (ISTAS); 27-29 June 2013.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAINUL HASAN whose telephone number is (571)272-0422.  The examiner can normally be reached on MON-FRI: 10AM-6PM, Alternate FRIDAYS, EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mainul Hasan/
Primary Examiner, Art Unit 2485